DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 10/12/2021.
Claims 1-2, 5-12 and 14-24 remain pending in the application with claims 11-12, 14-20, 22 and 24 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 11-12, 14-20, 22 and 24 for they were withdrawn from consideration.

Allowable Subject Matter
Claims 1-2, 5-10, 21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and its dependent claims are not disclosed or made obvious by the prior art based on the limitation “in a peak value intensity of the cuprous oxide observed in a range in which a binding energy value is 931 eV or more and 932 eV or less … an average of ratios of a difference between a first length formed by the first intersection and the third intersection and a second length formed by the second intersection and the third intersection is 15% or less”.  Minami’s Cu2O peak is between 932 eV and 933 eV.  Park et al. (US 2017/0234700) discloses a photoelectrochemical electrode comprising copper-ion composite oxide.  In fig. 2, Park discloses an XPS spectrum of Cu2O whose peak is between 931 and 932; however, Park does not disclose the Cu2O is used in a photoelectric conversion layer in a device that also has an n-type layer in the claimed manner.  Therefore, it would not have been obvious to modify the cuprous oxide photoelectric conversion layer of Minami with the cuprous oxide material of Park because Park does not provide any reason to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/18/2022